Citation Nr: 1106915	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2) (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to March 
1953, January 1954 to June 1960, and from August 1961 until his 
retirement in March 1970.  He died in September 2006.  The 
appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement, seeking 
enhanced DIC under the provisions of 38 U.S.C.A. § 1311(a)(2).  
This case was previously before the Board in May 2010, at which 
time it was remanded to afford the appellant the opportunity to 
testify at a hearing before a Veterans Law Judge.  That action 
was accomplished, and the case is again before the Board for 
appellate consideration.


FINDING OF FACT

The Veteran did not have a service-connected disability that was 
rated totally disabling for at least eight years prior to his 
death in September 2006.




CONCLUSION OF LAW

The criteria for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) have 
not been met.  38 U.S.C.A. § 1311(a)(2) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

In addition, the Board points out that there are some claims to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason v. 
Principi, 16 Vet. App. 129.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Thus, with respect to the claim for enhanced 
DIC under 38 U.S.C.A. § 1311(a)(2), the Board concludes that no 
further action is necessary under the VCAA, since all evidence 
needed to adjudicate the claim is of record.

Analysis 

DIC benefits are payable to the surviving spouse of a veteran if 
the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  A surviving spouse may be 
paid DIC at an increased (or enhanced) rate if at the time of the 
veteran's death he was in receipt of, or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding his death.  
Only periods in which the veteran was married to the surviving 
spouse shall be considered in making that determination.  38 
U.S.C.A. § 1311(a)(2).  In this case, the record indicates that 
the Veteran and the appellant were married in 1956, and there is 
no suggestion or evidence that the marriage was not legally in 
effect from that time until the Veteran's death in 2006.

"Entitled to receive" means that the veteran filed a claim for 
disability compensation during his or her lifetime and, in 
pertinent part, the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the specified period but 
for clear and unmistakable error in a VA decision on a claim 
filed during the veteran's lifetime; 38 C.F.R. § 3.22(b).

Pertinent case law has also held that "hypothetical entitlement" 
consideration for DIC benefits under 38 U.S.C.A. § 1318 was 
allowable for certain claims filed prior to January 21, 2000, 
i.e., the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  Since the Veteran died in September 2006, there is 
no basis for retroactive consideration in this case.

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), Section 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason or 
subversive activities, issues involved in a survivor's claim for 
death benefits are decided without regard to prior disposition of 
those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  
Here, because the appellant's claim is predicated on 38 U.S.C.A. 
§ 1311(a)(2), the Board must take into account prior adjudication 
of issues during the Veteran's lifetime.

At the time of the Veteran's death in September 2006, service 
connection was in effect for, among other disabilities, prostate 
cancer, evaluated as 100 percent disabling from February 1999, 
and for hypertension, evaluated as 10 percent disabling.  By 
rating decision dated September 2006, the RO granted the 
appellant's claim for service connection for the cause of the 
Veteran's death, noting that service connection was in effect for 
hypertension, and the death certificate listed myocardial 
infarction as a cause of death.

Essentially, the appellant has alleged that the requirement that 
a 100 percent evaluation be in effect for eight years is 
arbitrary.  She claims the Veteran was exposed to Agent Orange 
while in Vietnam and had been living with such exposure for many 
years.  She argues he was being treated for prostate cancer since 
1993.

Since a 100 percent rating was not in effect for a minimum of 
eight continuous years prior to the Veteran's death, entitlement 
to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) is not warranted.  
The Board is sympathetic to the appellant's assertions, but must 
abide by the governing laws and regulations.  

The appellant has not alleged any other applicable theory of 
entitlement to benefits under 38 U.S.C.A. § 1311(a)(2), to 
include a claim for clear and unmistakable error in a prior final 
rating action.  See 38 C.F.R. § 3.22.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under the 
law.  Accordingly, entitlement to enhanced DIC under 38 U.S.C.A. 
§ 1311(a)(2) is denied as a matter of law.  

It is noted that service department treatment records do show 
treatment in 1993.  This is before presumptive service connection 
could be granted based on herbicide exposure.  The claim was 
filed in February 2000 and the effective date was made effective 
one year earlier.  This is pursuant to applicable regulations, 
and no earlier claim is shown to have been filed.  Thus there is 
no basis to grant the 100 percent rating prior to the date 
assigned.


ORDER

Entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


